Citation Nr: 1226947	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  06-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty in the military from April 1953 to March 1957, and he had additional subsequent service through 1987 in the Air Force Reserves and Georgia Air National Guard, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

As support for his claim, the Veteran testified at a hearing at the RO in August 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing, the Veteran clarified that he was claiming entitlement to service connection for vertigo on the premise this condition was directly incurred during his military service, rather than secondary to his service-connected hearing loss.  And with this in mind, the Board remanded the claim in March 2010 to provide him additional notice required by the Veterans Claims Assistance Act (VCAA), to obtain documented verification of the exact dates he was on ACDUTRA and INACDUTRA in the Air Force Reserves and Georgia Air National Guard, to obtain any service treatment records (STRs) and service personnel records (SPRs) concerning this additional service that were not on file, and to have him undergo another VA compensation examination to confirm he has vertigo and, if determined he does, for a medical nexus opinion concerning the nature and etiology of it, but particularly insofar as the likelihood it is related or attributable to his AD service from April 1953 to March 1957 or his additional service in the Air Force Reserves and Georgia Air National Guard after that, but especially during possible ACDUTRA service in 1962 when he claims to have sustained trauma from a decompression wave during an atmospheric nuclear weapon test.


The RO completed this additional development of the claim, but continued to deny it in a March 2012 supplemental statement of the case (SSOC), so the claim is again before the Board.

The Board has advanced the appeal of this claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Despite diagnoses of benign positional vertigo in the file, the most recent VA compensation examiner questioned whether the Veteran has true vertigo, pointing out he uses this term to describe attacks of nervousness and not spinning of vertigo.

2.  But even assuming he has true vertigo, it is not shown to be related or attributable to his military service, including especially to his participation in the atmospheric nuclear weapon test mentioned in 1962.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA notice letters were issued in July 2010, August 2010, and April 2011.  These letters did not predate the initial adjudication of the claim in July 2005, but nonetheless were followed by an SSOC that reconsidered the claim after the provision of these notices, so thereby rectified ("cured") the timing defect in the provision of these notices.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified him that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

He also was provided a hearing before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of the claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ noted the bases of the denial of this claim, and in response the Veteran clarified that he was requesting direct rather than secondary service connection, thereby demonstrating his knowledge of this alternative basis of entitlement.  In addition, the presiding VLJ sought to identify any pertinent evidence not then of record that might have been overlooked or was outstanding that might substantiate the claim.  See, for examples, pages 6-10 of the hearing transcript.  Indeed, following the hearing the presiding VLJ held the record open for an additional 60 days to allow the Veteran time to obtain and submit additional supporting evidence, which he did in September 2009, so within the time specified.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  And when submitting this additional evidence, the Veteran also waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, as noted, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits, as he fully explained his contentions and his medical history and why it is his belief that his claimed vertigo is directly, not secondarily, linked to his military service.  As such, the Board finds that, consistent with Bryant and Haney, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), so the Board resultantly may proceed to adjudicate this claim based on the current record.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, SPRs, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to the claim, is available and not part of the claims file.  He also was provided VA compensation examinations, including for medical nexus opinions concerning whether he has true vertigo and, if confirmed he does, its etiology - initially insofar as whether it was secondary to his already service-connected hearing loss (meaning proximately due to, the result of, or aggravated by the hearing loss), then more recently to determine whether the vertigo instead was directly incurred during his service from the atmospheric nuclear weapon test in 1962.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Indeed, the Board's March 2010 remand was to obtain medical comment concerning this latter possibility (direct rather than secondary service connection) since the Veteran had clarified during his August 2009 Travel Board hearing that this was the actual basis of his claim and since the June 2005 VA compensation examiner only had commented instead on secondary service connection.  That examiner had determined the Veteran did not have vertigo secondary to his service-connected hearing loss, but there remained the possibility of direct service connection, hence, the Board's need to obtain the medical comment on this other possibility.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The requested examination was performed on remand in June 2011 and is adequate with supporting rationale.  The examiner addressed all pertinent concerns, reviewed the claims file for the relevant medical and other history, personally examined the Veteran, reported the findings in sufficient detail, and provided discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The duty to assist does not require that a claim be remanded, especially, here, yet again, solely because of the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination report is thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining this additional medical comment specifically in response to the Veteran's specific contentions as to why he believes he has vertigo as a result of his military service, as well as in requesting his Reserve and National Guard records and providing him the necessary VCAA notice, the Board is satisfied there was compliance with these remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Active military service includes disability resulting from disease or injury incurred or aggravated during active duty (AD) and active duty for training (ACDUTRA), and injuries, though not diseases, incurred in or aggravated during inactive duty training (INACDUTRA), also when a cardiac arrest or cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.


INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be 
part-time training.

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing AD or ACDUTRA or from injury, but not disease, incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).  ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or National Guard of any state.  38 C.F.R. § 3.6(d).

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

Further, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for a claimant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, but not disease, incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Competent and credible lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing entitlement to service connection.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports service connection.).  

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But that said, although claimants may be competent to provide diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc., they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case, the Veteran claims he has "vertigo" from the radiation testing mentioned, which VA already has conceded occurred as alleged in 1962.  But while he is competent to proclaim having had "vertigo" since that testing in service, he is not competent to affirm he has or has had what amounts to true vertigo, rather than some seeming semblance of it, or that it is the result of that testing since these ultimately are medical, not lay, determinations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in the context of a claim for rheumatic heart disease or rheumatic fever).  And, as set forth below, it is questionable whether he has true vertigo, but even resolving this doubt in his favor and accepting, for the sake of argument, he does, the most probative medical evidence concerning the equally determinative issue of causation is against his claim, not supportive of it, inasmuch as this evidence disassociates his "vertigo" from his military service and, in particular, from the testing mentioned, so his claim must be denied.

A historical review of his STRs reflects that, in August 1953, it was noted that he had a history of unconsciousness due to a football injury at age 17.  However, there were no residuals.  Then current neurological evaluation was unremarkable, and no vertigo was reported.  In August 1956, he was treated for headaches.  No vertigo was reported.  During his March 1957 separation examination, vertigo again was not reported or diagnosed.  In fact, on his Report of Medical History at separation, he expressly denied having experienced dizziness.

During his initial, post-service, VA examination in October 1957, he again did not report any vertigo and it again was not diagnosed.  And when alleging entitlement to VA benefits concerning his initial period of AD service, he also did not report having vertigo.

He had additional subsequent service in the Air Force Reserves and Georgia Air National Guard, however, including on ACDUTRA and INACDUTRA, and his claim more so concerns this additional service.  But even his records concerning this additional service do not reflect any complaints, findings, treatment or diagnosis of vertigo.  In fact, to the contrary, on December 1961, April 1962, January 1971, April 1972, July 1972, May1973, May 1976, May 1979, February 1983, and January 1987 Reports of Medical History, he continued to specifically deny having experienced any dizziness or fainting spells.

In April 1990, he was in an accident when he hit a tree while riding a mower.  A skull series was performed but reflected negative findings.

Thereafter, September to October 1994 records of Kennestone Hospital show he had fallen in January 1984 and hit the back of his head.  He reported having vertigo after that incident.  Also, he had then recently received chiropractic manipulation of his neck and had thereafter experienced dizziness with his "head back" position.  It was initially indicated in the hospital records that he had true position related vertigo.  But a physician subsequently indicated that, after an evaluation, the Veteran was not believed to have surgical or significant structural brain stem dysfunction and was therefore felt to instead have a labyrinthine dysfunction in view of position relationship.  A computerized tomography (CT) report of his brain and skull yielded normal findings, however.

In June 1995, he submitted another claim for VA benefits; but he again did not report having vertigo.  In a January 1996 letter, in conjunction with his claim for service connection for hearing loss, he stated that he had equilibrium problems.

In May 1998, a private audiologist submitted a report with regards to the hearing loss claim.  She indicated the Veteran's tympanic membranes (eardrums) were within normal limits, and that the Veteran had not reported experiencing any tinnitus or vertigo.

In a December 2000 letter, the Defense Threat Reduction Agency (DTRA) confirmed the Veteran participated in Operation Dominic I and was exposed to radiation from atmospheric nuclear weapon testing.  His certificate of participation shows Operation Dominic occurred during the spring and summer of 1962, so apparently while he was on ACDUTRA in the Air Force Reserves or Georgia Air National Guard since his period of AD already had ended in March 1957.

In an April 2001 rating decision, service connection for hearing loss was granted, but there was no mention of him having vertigo as part and parcel of his hearing loss disability.

In May 2005, he was afforded a VA audiological evaluation.  He reported having vertigo.  He was referred for caloric testing to rule out a vestibular defect.  His prior caloric testing in 2001 had been normal.  He reported sensations of vertigo, oscillopsia, pressure in his head, nausea or headache, lightheadedness, and imbalance.  He related that the attacks of vertigo lasted from seconds to a few minutes and occurred with quick head movements, such as looking up or when he got out of bed.  He indicated this had occurred intermittently since 1962, so since the atmospheric nuclear testing in service, but had worsened over the last year.  He said he had been evaluated by a private examiner for Meniere's Syndrome, but no results were available for review.  He was reevaluated and his caloric testing again was normal, indicating no peripheral vestibular defect.  In a follow-up Ears, Nose, and Throat (ENT) addendum, it was noted that he had had bilateral benign paroxysmal positional vertigo (BPPV) and head shake nystagamus.  He was treated for calanith repositioning maneuver and brandt darofgf at home.  He no longer had positional vertigo, but still felt unsteady and used the walls to walk.  Physical examination revealed no head shake nystagamus, no positional nystagamus, and no vertigo on dix hallpike.  The assessment was BPPV, resolved.  It was indicated his sense of imbalance instead could be due to disuse and weakness in the iliopsoas.  The examiner explained that the Veteran had more of a fear of falling than true imbalance, and that he would undergo a repeat caloric to be certain there was no vestibular defect.  A month later, a physician indicated the Veteran's reported dizziness was not related to his hearing loss problems.

Thereafter, the Veteran submitted a treatise article on BPPV which discussed the characteristic thereof, the treatment of BPPV, balance issues, and the conclusion that different treatments could be used to relieve symptoms.  He also provided a June 2005 instruction sheet for relief from BPPV.


In his November 2006 substantive appeal, he indicated that his vertigo had begun while he was on AD in 1962.  He indicated that, in 1962, he had participated in several rapid decompression events (involving radiation exposure) that had affected his hearing and balance.  He stated that he had experienced BPPV ever since.  Also of record is information about Operation Dominic I, the military operation when he was exposed to radiation.

In a November 2006 letter, the DTRA indicated the maximum doses for Veterans who participated in atmospheric nuclear testing are not more than:  external gamma dose of 18 rem, external neutron dose of 2 rem, and total dose to any skin area (beta plus gamma) of 550 rem.

In an April 2007 rating decision, service connection was granted for skin cancer, essentially based on the concession that the Veteran had been exposed to radiation during his service in connection with that atmospheric nuclear weapon testing in 1962.

Subsequent VA outpatient treatment records reflect that BPPV was listed on the general problem list, but there are no actual clinical records reflecting further complaints, treatment or diagnosis of this disorder.

In August 2009, the Veteran underwent further VA testing ("ENG" testing) pertaining to his claimed vertigo.  He reported that he experienced being off balance 2-3 times per week.  He stated that, during these episodes, his vision would blur and he had to hold onto items to keep his balance.  He related that he had a history of falls due to these episodes.  His off balance feeling was unaffected by position changes.  He indicated that he began experiencing these episodes in 1962, so while in service, but that they had worsened over time since.  The examiner noted the prior testing, most recently in 2005, was normal.  On evaluation, the otoscopy was unremarkable.  Ear canals were clear and the tympanic membranes were visualized.  Conjugate eye movement was noted with no gaze nystagamus and good tracking ability.  The Veteran was not on any vestibular suppressants and had not consumed alcohol within the past 24 hours.  The specific BPPV testing yielded normal results.  

The examiner stated that bithermal and air caloric and Dix Hallpike Maneuver results all were within normal limits.  As such, the diagnostic impression was normal peripheral vestibular functioning.

In August 2009, the Veteran testified at a hearing before the Board.  During his testimony he clarified that he was not claiming entitlement to service connection for vertigo as secondary to his hearing loss.  Rather, he was claiming that his vertigo was related to the radiation testing performed in 1962 during Operation Dominic I.  He related that, after that testing, and since, he had vertigo.  He said that he went on sick call because of it.

In March 2010, the Board remanded this claim for further development.  In that remand, it was noted the Veteran's claim initially was predicated on the notion that his vertigo was secondary to his already service-connected hearing loss.  See 38 C.F.R. § 3.310(a) and (b), indicating service connection is permissible on this secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, the VA compensation examiner that had evaluated the Veteran in 2005 had indicated that his claimed vertigo was not associated with or part and parcel of his already service-connected hearing loss.  And this was primarily the reason the RO had denied the claim in the July 2005 decision at issue in this appeal.  The Board further noted that during the more recent August 2009 hearing, however, the Veteran had alleged that he was instead entitled to service connection for vertigo on the alternative premise this condition was directly incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  More specifically, he attributes his vertigo to the radiation test during his service in Operation Dominic I, allegedly involving several rapid decompressions that affected not only his hearing, but also his balance.  The Board therefore referred to the letter from the DTRA confirming he had participated in Operation Dominic I and, in that capacity, admittedly had been exposed to radiation from that atmospheric nuclear weapon testing.


The Board went on to note that, because the Veteran's certificate of participation shows Operation Dominic I occurred during the spring and summer of 1962, it apparently was while he was on ACDUTRA in the Air Force Reserves or Georgia Air National Guard since his period of AD already had ended in March 1957.  Nevertheless, although he reported having complained of dizziness or vertigo on several occasions while in service, and of even having gone to sick call, the records then currently in the file did not contain any confirmation or indication of this or a diagnosis of vertigo while in service, including contemporaneous to or even since that atmospheric nuclear weapon testing in 1962.  But from his hearing testimony, it appeared that his Reserves and National Guard records might still be outstanding and, thus, needed to be obtained for consideration.  38 C.F.R. § 3.159(c)(2) and (c)(3).  Partly for this reason, the Board remanded the claim to obtain all relevant records concerning this additional service.  The RO since has reiterated that it already conceded the Veteran had active military service during the radiation exposure, so at the time in question during 1962.  But there remains no confirmation of any in-service complaints, findings, treatment, or diagnosis of vertigo.  And what is especially interesting is that, during his service, he repeatedly denied experiencing any dizziness or imbalance.  This, then, runs afoul of his more recent assertions to the contrary.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  The Federal Circuit Court also has cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  In cases involving combat-related injury, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See Kahana, at *15.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.  See Kahana, at *15.

It further deserves mentioning, however, that the Federal Circuit Court went on to indicate in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So the Board does not have to blindly accept the Veteran's allegations as credible.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the Veteran has given differing accounts of having experienced vertigo (dizziness or imbalance, etc.) while in service, sometimes asserting that he did and other times readily acknowledging that he did not.  But the times when he said he did not included when he was in service, far more contemporaneous to the atmospheric nuclear weapon testing that he now cites as the source or cause of this seeming vertigo.  The Board therefore may give more probative weight to his denials of vertigo while in service versus his more recent assertions to the contrary.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  See, too, Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  See, as well, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Only if his lay testimony concerning having experienced vertigo since that atmospheric nuclear weapon testing in 1962 is both competent and credible does it, in turn, ultimately have probative value.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The numerous times in service, including for years after the atmospheric nuclear weapon testing, when he expressly denied having experienced any dizziness or symptoms suggestive of vertigo tends to undermine the credibility of his more recent assertions to the contrary that he has experienced these type symptoms continually since that testing in service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  He did not claim that symptoms of vertigo began during or soon after that atmospheric nuclear weapon testing in service until filing this claim for VA disability compensation and other benefits.  And such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service and even 
post-service histories, and his previous statements made for treatment purposes, when he denied having experienced any such symptoms since that testing in service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration his statements, it may consider whether self-interest may be a factor in making such statements).

He also has failed to otherwise account for so long a time after the conclusion of his service before there was initial indication or suggestion of even a relevant symptom like dizziness or imbalance.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).


One must also consider that the Board remanded this claim in March 2010 to determine whether the Veteran has true vertigo and, if confirmed he does, for a medical nexus opinion concerning whether his vertigo is directly attributable to his military service, in particular to his confirmed radiation exposure during his ACDUTRA service in 1962 in Operation Dominic I.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

Thereafter, on remand, additional private treatment records were received, dated in 2004 and 2010.  The 2004 records show he reported having just a 6-month history of dizziness, which he noticed when changing body positions.  He related that he had a past history of a head injury in 1990, when he struck his head while riding a lawnmower, although he also indicated that he was treated without apparent sequalae (i.e., residuals).  Examination revealed normal findings, including with regards to his gait and coordination.  The impression was dizziness, rule out benign positional vertigo or orthostasis; stroke or demyelination seemed much less likely.  An October 2004 brain magnetic resonance imaging (MRI) revealed just minimal atrophy and no evidence of acute intracranial hemorrhage or infarction.

The 2010 records show he had reported having a history of dizziness and giddiness, but which had been episodic over the years.  This history was provided in conjunction with treatment for syncope.

He submitted additional information, as well, regarding the details of when he was exposed to radiation during service, via a Form RRAIS.  The fact that he was exposed to radiation while in service, however, in the manner alleged, already has been conceded.  The only remaining determination is whether he has true vertigo as a result or consequence.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And it is in this critical latter respect that the medical evidence is most unfavorable to his claim.  In June 2011 he underwent the requested VA examination.  The claims file was reviewed for the pertinent medical and other history.  Physical examination and pertinent testing was performed.  The examiner stated there was no evidence for vertigo based on the Veteran's history and no vestibular defect based on the multiple ENG tests as well as the examinations.  He added that, while the Veteran may have had BPPV in the past, it was treatable and there was no evidence of it now.  In addition, the Veteran did not have Meniere's disease based on his history and audiograms.  In short, the examiner concluded there were no military-induced vestibular problems.  In an addendum, a VA physician commented that a review of the claims file was performed, but that he did not find any reference to vertigo while the Veteran was on AD or in the Reserves.  He also indicated the Veteran had used the word "vertigo" for attacks of nervousness (apparently referring to the instances when he had expressed his fear of falling) and not spinning of vertigo.  Apparently, then, this examiner does not believe the Veteran has true vertigo.

A Veteran seeking disability benefits must first establish he has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically had limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).


That a condition or injury occurred in service alone is not enough, as there also must be disability resulting from that condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  In the absence of proof of a present disability, there can be no valid claim because there is no present disability to relate or attribute to an event, injury or disease during the Veteran's military service.  Rabideau.

Here, both the AD and Reserve records reflect that there were not only no complaints, findings, treatment, or diagnosis of vertigo at any time during the Veteran's service, but also that he repeatedly denied having dizziness.  Although he now reports that he had Vertigo after the 1962 radiation testing, and that he has continued to ever since, all of the records concerning his service refute this notion and, instead, are consistent in his specific denials of no dizziness.  Thus, his current statements, which are in direct conflict with the far more contemporaneous evidence concerning his service, are not credible due to their contradictory nature.

Rather, the first report of vertigo or dizziness was in October 1994, and only then following an intercurrent, post-service, head injury.  There was no mention whatsoever of any past history of vertigo since the radiation testing during service in 1962.  Other noteworthy evidence in the file, specifically, September to October 1994 records of Kennestone Hospital, show he also had earlier fallen in January 1984 hitting the back of his head, and he reported having vertigo only after that incident, so also not dating back to the atmospheric nuclear weapon testing in service, in 1962.

The next mention by him of a symptom possibly the result of vertigo was in a January 1996 letter when he stated that he had equilibrium problems.  However, just two years later, in May 1998, he again denied having vertigo to a private examiner.  Several years later, private 2004 records noted only a 6-month history of dizziness and a confirmed diagnosis of BPPV was not made.  Further, in May 2005, he was specifically tested for vertigo by VA, and that testing resulted in normal findings, despite complaints by him that he had vertigo.  He initially indicated that 
he had experienced vertigo since 1962, in conflict with the prior medical records when he had given a far more recent time of inception of this condition.  In any event, the examiner confirmed the BPPV since had resolved, that there was no vestibular defect, and that the Veteran's imbalance instead was due to other causes, namely, disuse and weakness in the iliopsoas.  It was further clarified that his claimed dizziness was not related to his hearing loss problems, so not associated with (caused or aggravated by) this service-connected disability.

The Veteran has continued to claim that he has BPPV, submitting treatise evidence describing this problem, but all clinical testing has remained normal.  For instance, August 2009 ENG testing yielded normal results with the examiner stating that bithermal and air caloric and Dix Hallpike Maneuver results were within normal limits and that peripheral vestibular functioning was normal.  Subsequent 2010 private records noted a history of dizziness and giddiness that had been episodic over the years, but no then current diagnosis of vertigo or BPPV was made, and these records contained no opinion dating an onset of dizziness to service.

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court clarified that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  Since the record was unclear as to whether the Veteran in fact has true vertigo and, if so, whether it is etiologically related to his military service, and especially to the atmospheric nuclear weapon testing he participated in during service in 1962, the Board remanded this claim in March 2010 for an examination and medical opinion.  However, the examiner concluded the Veteran did not have vertigo during service and does not now, either.  And although he acknowledged the Veteran may have had it (BPPV) at some point in the past, it was treated and resolved.  But even accepting that he perhaps even had it since the filing of this claim, this examiner completely disassociated it or any vestibular disorder from the Veteran's service, including especially from the atmospheric nuclear weapon testing he participated in during service in 1962.  So regardless of whether the Board accepts he has true vertigo, it has not been related by competent and credible medical evidence to that atmospheric nuclear weapon testing in service or to any other event, injury or disease during his service.

The Board attaches significant probative value to this VA examiner's opinion, as it is well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history, including his specific complaints and symptoms and responsibilities in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board finds this VA examiner's opinion to be particularly probative as it was rendered by a person having the medical competence and qualifications to comment on these determinative issues of diagnosis and causation and contained the required discussion of the opinion's underlying medical rationale.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Neives-Rodriguez (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner partly based the opinion on a review of the claims file.  The Veteran's claims of having BPPV were considered, but the examiner concluded that any past diagnosis had resolved.  His opinion is consistent with the record showing that, since the Veteran filed his current claim, all objective and clinical testing specifically for BPPV or any other vestibular dysfunction have been consistently normal for many years, certainly during  the appeal period.  Again, though, even assuming for the sake of argument that he has established he has had BPPV at some point since the filing of this claim, which the holding in McClain only requires, it still has not been associated with his military service, despite his unsubstantiated lay assertions that it is.


The Board finds that the VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  The Veteran is certainly competent to report experiencing dizziness or imbalance, but he is not competent to ascribe this dizziness or imbalance to a particular diagnosis or, in turn, relate it to his military service - including especially to radiation exposure - particularly when, as here, there is countervailing medical comment.  In addition, as noted, the Veteran has not been credible in his historical account of just how long he has experienced this seeming vertigo.  He had in-service radiation exposure that is clearly documented in the record, but he thereafter expressly denied during the course of the next several years of having any dizziness or imbalance, etc.  His initial report of dizziness followed a post-service and non-military event.  Further, and significantly, his past reports of dizziness or imbalance have been medically attributed to other causes and they resolved with treatment.  In fact, he has submitted treatise evidence describing treatment that generally indicates that episodes of dizziness/vertigo, regardless of their cause, can be successfully treated.

The evidence therefore is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule, that is, other than to the extent mentioned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence instead is against the claim, so it must be denied.


ORDER

The claim for service connection for vertigo is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


